COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re TSG Industries, LLC, Relator

Appellate case number:      01-16-00597-CV

Trial court case number:    2016-17829

Trial court:                269th District Court of Harris County

       On July 29, 2016, the relator, TSG Industries, LLC, filed a petition for a writ of
mandamus seeking to vacate the respondent trial judge’s July 1, 2016 order denying
relator’s amended motion to set aside arbitration order, which compelled arbitration and
stayed the underlying case pending arbitration. Although relator’s petition did not refer
to any hearings held, it did not contain the required certification. See TEX. R. APP. P.
52.7(a)(2). Also, relator’s mandamus record fails to include an index and the bookmarks
do not contain any titles of the exhibits to assist this Court. See id. 9.4(h) (“An
electronically filed record in an original proceeding . . . that includes more than one item
must contain bookmarks to assist in locating each item.”).
       Thus, the Court ORDERS relator, within 10 days of the date of this order, to
file a supplemental record containing a certification that no relevant testimony was
adduced in connection with the matter complained and an amended record with an index
and bookmarks linking each exhibit’s title to the index. See TEX. R. APP. P. 9.4(h),
52.7(a)(2), (b).
       Further, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: August 2, 2016